DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

Applicant's arguments filed 3/23/2022 have been fully considered but they are not fully persuasive.

Claims 1-33 and 35-69 have been cancelled.  Claim 34 is under consideration.

	Applicant is advised that the claim listing submitted 3/23/2022 was incomplete as it did not include the status of claims 1-33.  See 37 CFR 1.121(c).  Applicant should submit a correct claim listing with the next response.



The rejection of claims 34 and 53 under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (U.S. Patent No. 5,534,617) is withdrawn in view of the claim amendments.
The rejection of claims 34 and 53 under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (U.S. Patent No. 5,534,617) in view of Hays et al. (U.S. Patent No. 8,178,494) and Xu et al. is withdrawn in view of the claim amendments.

Specification
The new sequence listing submitted 3/30/2022 is acknowledged.
The corrections to the specification submitted 3/30/2022 are acknowledged.

The disclosure remains objected to because of the following informalities: 
The specification should use the format “SEQ ID NO:” when reciting sequence identifiers.  This is the format required by 37 CFR 1.821(d).  See at least for example paragraphs [0138, 0146-0153, 0166-0169, 0187-0189, 0203, 0206-0207, 0224-0227, 0244-0245, 0263-0265, 0281-0284, 0301-0304, 0320-0321, 0338-0341, 0357-0358, 0375, 0391-0394, 0410-0411, 0427-0429, and 0444-0446].  These paragraphs use the incorrect format of “SEQ ID No. X” to reference the sequence identifiers.
Applicant’s response corrected only paragraphs [0139 and 0141-0145].  
Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (U.S. Patent Application Publication 2006/0183197).
Andersen et al. discloses mutating individual lysines in human growth hormone (HGH) to arginine.  The full length 217 amino acid sequence of HGH is disclosed as SEQ ID NO: 1 (corresponding to instant SEQ ID NO: 10) and the 191 mature amino acid sequence of HGH is disclosed as SEQ ID NO: 2.  Numbering of positions in Andersen et al. is with respect to SEQ ID NO: 2.  The lysine at amino acid position K115 (corresponding to instant position  K141 of instant SEQ ID NO: 10) is disclosed with respect to its mutation to arginine.  See at least paragraphs [0054, 0062-0063, and 0213].
With respect to the limitation in claim 34 that the protein have prolonged half-life, this would be inherent to the HGH variant disclosed by Andersen et al. where lysine is substituted with arginine at amino acid position K115. An HGH variant of SEQ ID NO: 1 having the mutation K115R meets the structural limitations of the claim.  This is fairly disclosed by Andersen et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 as amended recites:
“A growth hormone (GH) having a prolonged half-life, wherein the growth hormone comprises the amino acid sequence of SEQ ID NO: 10 and a lysine at 141 position from the N-terminus of the growth hormone is replaced by arginine.”
This claim language is confusing as it implies that the claimed GH comprises all of SEQ ID NO: 10 which is inconsistent with the recited amino acid substitution.  The lysine to arginine amino acid substitution at amino acid position 141 is not present in SEQ ID NO: 10.  It appears that the claim may have been intended to recite:
“A growth hormone (GH) having a prolonged half-life, wherein the growth hormone comprises the amino acid sequence of SEQ ID NO: 10 wherein the lysine at amino acid position 141 has been replaced by arginine.”
 The current claim language does not make this clear.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa